Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 02/23/2022 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities: “due-pad-side” should read ---die-pad-side----.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kajiwara US 2014/0264383.
Regarding claim 1, Kajiwara shows in fig.1-21, a semiconductor device comprising: a semiconductor element (20)[0071] having an element (1) front surface and an element back surface facing away from each other in a first direction; a lead frame (21)[0103] on which the semiconductor element (1) is mounted; a conductive 
Regarding claim 2, Kajiwara shows in fig.1-21, a semiconductor device wherein the lead frame (21) includes a die pad (6)[0063] and a lead (9) spaced apart from the die pad (6), the die pad (6) having a pad front surface facing a direction in which the element (of 1) front surface faces and a pad back surface facing a direction in which the element back surface faces, and the semiconductor element (1) is mounted on the die pad (6), with the pad front surface and the element back surface facing each other.
Regarding claim 3, Kajiwara shows in fig.1-21, a semiconductor device wherein the semiconductor element (1) includes a back-surface electrode (4)[0065] formed on the element back surface, the conductive member (16) includes a conductive bonding material bonding the semiconductor element (1) and the die pad (6) and electrically connecting the back-surface electrode (4) and the die pad (6), and the resin composition (17) includes a die-pad-side covering portion covering a bonded region where the conductive bonding material and the die pad (6,15) are bonded.

Regarding claim 4, Kajiwara shows in fig.1-21, a semiconductor device wherein the conductive bonding material has an element contact surface in contact with the back-surface electrode (4), a die-pad contact surface (6a) in contact with the die pad, and a connecting surface connected to the element contact surface (4) and the die-pad contact surface (6a), and the die-pad-side covering portion includes a die-pad-side first portion interposed between the connecting surface (4) and the sealing resin (14).
Regarding claim 5, Kajiwara shows in fig.1-21, a semiconductor device wherein the die-pad-side covering (of 17) portion further includes a die-pad-side second portion (lower portion of 17) connected to the die-pad-side first portion and interposed between the pad front surface (6,15) and the sealing resin (14).
Regarding claim 6, Kajiwara shows in fig.1-21, a semiconductor device wherein the semiconductor element (1) has an element side surface connected to the element front surface and the element back surface, and the die-pad-side covering portion (of 17) further includes a die-pad-side third portion (above second portion of 17) connected to the die-pad-side first portion and interposed between at least part of the element side (1) surface and the sealing resin (14).
Regarding claim 7, Kajiwara shows in fig.1-21, a semiconductor device wherein the die-pad-side covering portion (17,5) further includes a die-pad-side fourth portion (above he third section of 17) connected to the die-pad-side third portion and interposed between part of the element front surface and the sealing resin (14).
Regarding claim 8, Kajiwara shows in fig.1-21, a semiconductor device wherein the conductive bonding material (16)[0057,0060] comprises solder.

Regarding claim 9, Kajiwara shows in fig.1-21, a semiconductor device wherein the pad back surface (6) is exposed from the sealing resin (14).
Regarding claim 10, Kajiwara shows in fig.1-21, a semiconductor device wherein the semiconductor element includes a front-surface electrode (2,3) formed on the element (1) front surface, the conductive member includes a wire bonded (18) to the front-surface electrode and the lead (9,13) to electrically connect the front-surface electrode and the lead, and the resin (14) composition includes a lead-side covering portion covering a bonded region where the wire (18) and the lead are bonded.
Regarding claim 11, Kajiwara shows in fig.1-21, a semiconductor device wherein the wire includes a first bond part bonded to the front-surface electrode (2) and a second bond part bonded to the lead (9,11), and the lead-side covering portion includes a lead-side first portion interposed between the second bond part and the sealing resin (14).
Regarding claim 12, Kajiwara shows in fig.1-21, a semiconductor device wherein the lead-side covering portion (portion of 14) further includes a lead-side second portion (10) connected to the lead-side first portion and interposed between the lead and the sealing resin (14).
Regarding claim 13, Kajiwara shows in fig.1-21, a semiconductor device wherein the wire (18) further includes a line part connecting the first bond part and the second bond part (middle of 18), and the line part includes a sealing-resin contact region that is in contact with the sealing resin (14) along an entire circumference thereof.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner




/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813